         Case 1:20-cv-03616-JGK Document 11 Filed 08/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ANTWAN TOLLIVER,

                        Plaintiff,                 20 cv. 3616 (JGK)

             - against -                           ORDER

BEST NEW YORK SMOKE INC d/b/a VAPE
SMOKE and JAMES ATAMANUK,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     If the plaintiff wishes to obtain a default judgement, the

plaintiff should first obtain a certificate of default from the

clerk’s office, and thereafter comply with this Court’s

procedures for obtaining an Order to Show Cause for a default

judgement.     A copy of the Court’s procedures for obtaining an

Order to Show Cause for a default judgement is attached.

     SO ORDERED.

Dated:       New York, New York
             August 27, 2020              ___/s/ John G. Koeltl____
                                                 John G. Koeltl
                                          United States District Judge
        Case 1:20-cv-03616-JGK Document 11 Filed 08/27/20 Page 2 of 2

VII.   Default Judgment Procedures

       A. Remote Procedures

         The plaintiff shall:

              1.      File a proposed Certificate of Default and supporting declarations on ECF
                      to obtain a Clerk’s Certificate of Default.

                      For the most up to date instructions, refer to Section 16.1 of the SDNY
                      Electronic Case Filing Rules & Instructions, available at:
                      https://nysd.uscourts.gov/rules/ecf-related-instructions
              2.      After the Clerk’s Office issues a Certificate of Default, electronically file
                      on ECF the following documents:

                             i.      A proposed Order to Show Cause;

                            ii.      An attorney’s affidavit stating why a default judgment is
                                     appropriate; and

                           iii.      A proposed default judgment plus statement of damages.

              3.      The proposed Order to Show Cause should contain the following text:

                      “The defendants shall respond in writing to this Order to Show Cause for
                      a default judgment by ________. If the defendants fail to respond by that
                      date, judgment may be entered against them and the defendants will have
                      no trial. The plaintiff may reply by ________.

                      The plaintiff shall serve a copy of this Order to Show Cause by ________
                      and shall file proof of service by ________.

                      No personal appearances are required in connection with this Order to
                      Show Cause.”
